Citation Nr: 1128505	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  11-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

A review of the record reveals that this case must be remanded for further evidentiary development before evaluating the merits of the Veteran's claims.

The Veteran was afforded with a medical examination and medical opinion in connection with his claims in May 2010.  At that time, the examiner confirmed review of the claims folder, interviewed and examined the Veteran, and provided an opinion regarding the likelihood in terms of relative probability that the Veteran's claimed hearing loss and tinnitus were the result of military noise exposure.  However, we observe that the examiner provided insufficient rationale for her conclusions.  She noted the Veteran's report of having been around "a lot of noise during service and after service".  She also mentioned that the Veteran has medical conditions which could have some effect on his hearing (presumably meaning post-service, non-service-connected disorders, since the claims file shows no disabilities which have been found to be service connected).  The examiner ultimately concluded that the Veteran's hearing loss and tinnitus are more likely than not the result of his post-service occupational noise exposure, with no further explanation.  She also did not address the Veteran's statement that he had experienced constant tinnitus in both ears since 1950, and first noticed hearing problems in the 1950s.   

The Board appreciates the examiner's efforts in this case, but we must always be mindful of precedent decisions from the U.S. Court of Appeals for Veterans Claims.  It is important that a VA medical examiner base his or her conclusions on sufficient facts and data, and fully articulate the reasons for arriving at any conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion which contains only data and conclusions without any supporting analysis is accorded no weight.).  Because the May 2010 medical opinion is inadequate for us to review and render a fully informed decision, this case must be remanded for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

Moreover, the Board observes that the Veteran reported that he was "living on social security" in a March 2010 written statement, on the VA Form 21-4138.  It is unclear whether he was referring to Social Security disability benefits or retirement (he is now 81 years of age).  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case when the service treatment records (STRs) are unavailable, such as in this case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  For these reasons, the Veteran's receipt of Social Security benefits should be clarified on remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran to clarify whether he is in receipt of Social Security disability benefits.  Any response should be documented in the record.

2.  If, and only if, the Veteran reports receipt of Social Security disability benefits, request from SSA all records related to his claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Request a supplemental medical opinion regarding the Veteran's claims for bilateral hearing loss and tinnitus.  If another medical examination is deemed necessary in order to secure the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the opinion.  

a.  Based on review of the claims folder, to include prior examination reports, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that bilateral hearing loss and/or tinnitus was initially manifested in, or caused by, service; or was manifested during the first year after separation from service; or whether such a relationship to service or initial manifestation within the first post-service year is unlikely (i.e., less than a 50-50 probability.).  The reviewer/ examiner must provide a rationale for any conclusion expressed, to include discussion of in-service versus post-service acoustic trauma and continuity of hearing difficulty since service separation.   

b.  In rendering his or her conclusion, the examiner/reviewer should discuss post-service lay and medical evidence, to include the Veteran's statement that he experienced ringing in the ears in service and first noticed hearing problems in the 1950s.  The examiner/reviewer should also address any prior examination reports, and any relevant medical principles in support of his or her conclusions.  A clear rationale for any conclusion must be expressed.   

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  The reviewer/examiner must provide a rationale for any opinion expressed and articulate the reasons for arriving at his or her conclusion.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this remand is to obtain additional development and ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

